NEWS RELEASE NASDAQ Symbol: “STRS” Stratus Properties Inc. Financial and Media Contact: 98 San Jacinto Blvd. Suite 220 William H. Armstrong III Austin, Texas78701 (512) 478-5788 John E. Baker to Retire as Chief Financial Officer of Stratus and Erin D. Pickens Appointed as Senior Vice President Austin, Texas, April 30, 2009 – Stratus Properties Inc. (NASDAQ: STRS) announced today that John E. Baker will retire as Chief Financial Officer after over 17 years of service with the Company.Mr. Baker’s retirement is anticipated to occur in June 2009, although the precise date has not yet been determined.Following his retirement, Mr. Baker will continue providing services to the Company for a transition period. Stratus also announced that Erin D. Pickens will become Senior Vice President in May 2009 and will assume the duties of Chief Financial Officer upon the retirement of Mr. Baker.Ms. Pickens joins Stratus with over 20 years of accounting experience with real estate companies.Most recently, Ms.
